Citation Nr: 1043689	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-06 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for arthritis of the left knee.  

2.  Entitlement to an effective date prior to June 1, 2005 for a 
total disability rating based on individual unemployability due 
to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at Law


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1951 to June 1953.  

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision granting 
service connection for a left knee disability with a 10 percent 
disability rating, from September 10, 1997, and a July 2006 
rating decision granting TDIU, effective from June 1, 2005, from 
the Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  

This matter was previously before the Board in December 2009, at 
which time the Board denied claims regarding the service-
connected right knee disability, granted an earlier effective 
date for service connection of the left knee disability, and 
remanded the claims for an increased rating for the left knee 
disability and for an earlier effective date for TDIU.

The Board notes that a January 2010 rating decision granted an 
earlier effective date of April 16, 1980 for service connection 
of the left knee disability.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted in a March 2, 2010 statement from the Veteran's 
attorney, the Veteran contends that his service-connected left 
knee disability should have been given a 20 percent disability 
rating, from April 1980.  In a March 18, 2010 statement, the 
Veteran's attorney also argued that his TDIU should be granted an 
effective date of September 26, 2003.

The development directed by the Board in its last remand was not 
accomplished. The law mandates that where the remand orders of 
the Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance. Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In the December 2009 remand, the Board found that given its grant 
of an effective date of April 16, 1980 for the grant of service 
connection for a left knee disability, a remand was necessary so 
that the RO may assign a proper disability rating for the 
Veteran's left knee disability from April 16, 1980 to the 
present.  

Although the RO issued a January 2010 rating decision effecting 
the earlier effective date grant of April 16, 1980 for the left 
knee disability, the RO has not yet adjudicated the issue of what 
the proper disability rating for the Veteran's left knee would be 
from April 16, 1980 to the present.  It appears that the RO 
extended a 10 percent rating back to 1980 without actually 
conducting any analysis regarding the severity of the disorder 
during that period of time.  The appellant's attorney contends 
that a higher 20 percent rating is warranted for that period of 
time.  In addition, no supplemental statement of the case was 
issued with respect to the knee rating issue.  Thus, this matter 
must be remanded to comply with the December 2009 Board decision.

Additionally, the Board noted in the December 2009 decision that 
the Veteran's eligibility for an earlier effective date for TDIU 
benefits was contingent on the disability rating assigned to the 
Veteran's left knee disability prior to June 1, 2005.  Thus, the 
claim for entitlement to an earlier effective date for TDIU 
benefits was inextricably intertwined with the disability rating 
assigned to the Veteran's left knee since April 1980.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered unless 
both issues have been considered).  The Board defers ruling on 
TDIU until Remand mandates have been completed.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. The RO should determine and assign the 
appropriate disability rating or staged 
ratings for the Veteran's left knee 
disability from April 16, 1980 through the 
present.  

2.  After completion of the above and any 
additional evidence development that the 
RO deems necessary, the RO should review 
the record and readjudicate the TDIU issue 
on appeal.  

If the benefit(s) sought is not granted, 
the Veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).








_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


 
